DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
	Applicant argues that the prior art fails to teach liquid ammonia. Upon review of the original specification it is noted that there is no specification support for the ammonia mixed solution being specifically liquid as claims 21-27 and 41 now recite. Thus, amended claims will be rejected as new matter.
	Nevertheless, the liquid ammonia mixed solution is known and recited in the prior art of Verhaverbeke et al (US 2003/0045098 aka Verhaverbeke et al US ‘098) which was already used in the previous rejection. Verhaverbeke et al US ‘098 teaches a supercritical drying,  rinsing, and the use of ammonia-peroxide-water solution also known as SC1 or APM see [0059].

Claim Rejections - 35 USC § 112
Claims 21-27 and 41 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Upon review of the original specification it is noted that there is no specification support for the ammonia mixed solution being specifically liquid as claims 21-27 and 41 now recite.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-24 and 41 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al (US 2016/0351412) in view of  Verhaverbeke et al (US 2014/0144462, henceforth known as Verhaverbeke et al US ‘462) and  Verhaverbeke et al (US 2003/0045098), henceforth known as Verhaverbeke et al US’098).
Regarding claim 21:	 The prior art of Lee et al teaches a system and method for the regeneration of phosphoric acid where the method for manufacturing a semiconductor is recited see the abstract, the method comprising: moving a wafer in a high etch rate chamber of a multi-chamber apparatus (see Fig. 1); etching silicon nitride (see [0004]) of the wafer with a first phosphoric acid  [0031]solution in the high etch rate chamber; moving the wafer from the high etch rate chamber to a rinse chamber of the multi- chamber apparatus. Note Lee et al recites etching, rinsing and drying steps in [0004].

 The prior art of Lee et al fails to teach:
a) 	cleaning the wafer with a liquid ammonia mixed solution in the rinse chamber.
b)	the step of moving the wafer from the rinse chamber to a supercritical drying chamber of the multi- chamber apparatus; and 
c)	drying the wafer with a supercritical fluid in the supercritical drying chamber, wherein: a process time of the high etch rate chamber is a first time, a process time of the rinse chamber is a second time shorter than the first time, a process time of the supercritical drying chamber is a third time, and the third time is longer than the second time, and shorter than the first time.  
	The prior art of Verhaverbeke et al US ‘462 teaches processing a wafer using a multichamber system with etching/cleaning chambers 201, rinsing chambers, and supercritical drying chambers 203 see Figs. 2A – 3B and [0063] of Verhaverbeke et al US ‘462. According to Verhaverbeke et al US ‘462 supercritical chambers are advantageously used to provide additional cleaning and drying steps. Thus, it would have been obvious to modify the process of Lee et al to provide supercritical drying to enhance the processing of the wafer.

	The combination of Lee et al and Verhaverbeke et al US ‘462 fails to teach cleaning the wafer with liquid ammonia step and the process times.

	Verhaverbeke et al US ‘098 teaches a method and apparatus for processing a wafer where a silicon nitride is processed with ammonia and the process times of various chambers are discussed. See ammonia is recite in a cleaning step as it is a known advantageous stripping gas according to [0054] and [0057].  See [0059] where it is recited in that a liquid solution of standard SC1 aka ammonia-peroxide-water solution is used.  Note the standard temperature is room temperature and falls within the range of 20-150 deg. C. The prior art of Verhaverbeke et al US ‘098 teaches the relative processing times of the etching, rinsing and drying chamber in [0057]. Thus, it would have been obvious for one of ordinary skill in the art at the time of the claimed invention to modify the process of Lee et al and Verhaverbeke et al US ‘462 by using liquid ammonia mixed solution as suggested by Verhaverbeke et al US ‘098 and to consider the relative process times amongst the chamber as further discussed by Verhaverbeke et al US ‘098. Regarding the specific process times being 5:3:1 the prior art of Verhaverbeke et al US ‘098 teaches that the process times are optimized based upon the specific desired product results.

Regarding claim 22:	The method as claimed in claim 21, further comprising cleaning the wafer with deionized water in the high etch rate chamber after the wafer is etched with the first phosphoric acid solution.  See [0004] of Lee et al.

Regarding claim 23:	The method as claimed in claim 21, further comprising cleaning the wafer with isopropyl alcohol in the rinse chamber after the wafer is cleaned with the ammonia mixed solution.  IPA is recited in [0071] of Lee et  al and recall ammonia is recited in [0054] and [0059] of Verhaverbeke et al US ‘098.


Regarding claim 24:  The method as claimed in claim 21, further comprising removing a particle of the wafer with a second phosphoric acid solution in the rinse chamber before the wafer is cleaned with the ammonia mixed solution.  The second phosphoric acid is recited in [0031]  and [0068] of Lee et al.

Regarding claim 41: See [0059] of Verhaverbeke et al US’098 which teaches the use of SC1 aka ammonia-peroxide-water solution as the liquid cleaning solution.


Claims 25-27 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al (US 2016/0351412) in view of  Verhaverbeke et al (US 2014/0144462, henceforth known as Verhaverbeke et al US ‘462) and  Verhaverbeke et al (US 2003/0045098), henceforth known as Verhaverbeke et al US’098) as applied to claims 21-24  and 41 above, and in further view of Hayashi et al (US 2014/0020721).

The combined teachings of Lee et al, Verhaverbeke et al US ‘462 , and Verhaverbeke et al US ‘098 were discussed above. The combination fails to teach the claims number of chambers as recited. Specifically, the combined teachings fail to teach:
;
Regarding claim  25:	The method as claimed in claim 21, wherein: the multi-chamber apparatus comprises n high etch rate chambers, m rinse chambers, and i supercritical drying chambers, n, m, and i are natural numbers, n is greater than i, and i is greater than m.  

Regarding claim  26:	The method as claimed in claim 25, wherein: n is 3, m is 1, and i is 2.  
Regarding claim  27:	The method as claimed in claim 25, wherein: Page 3 of 9Serial No. 16/690,498Atty. Docket No. 275/1149_00  n is 9,m is 3, and i is 4.

The prior art of Hayashi et al teaches a multichamber system where according to [0031] where Hayashi et al teaches the number chambers is arbitrarily selected and dependent upon such factors as number of wafers to be processed, the process time differences between chambers, and the desired process result. The motivation to select a certain number of chambers is based upon design choice and optimization. Thus, it would have been obvious for one of ordinary skill in the art at the time of the claimed invention to modify the process of Lee et al, as modified by Verhaverbeke et al US ‘462 , and Verhaverbeke et al with the understanding that Hayashi et al provides that one of ordinary skill in the art would determine the number of chambers as a matter of optimization and design choice in order to yield the most efficient desired product result.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Toshima et al (US 2010/0192992) which teaches a supercritical drying,  rinsing, and the use of ammonia-peroxide-water solution also known as SC1 or APM.

 Hyakutake et al teaches in [0045] that processing units 131 and 133 use APM or ammonia-peroxide-water solution.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYLVIA MACARTHUR whose telephone number is (571)272-1438. The examiner can normally be reached M-F 8:30-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SYLVIA MACARTHUR/Primary Examiner, Art Unit 1716